NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-15622

                Plaintiff-Appellee,             D.C. No. 1:12-cv-00319-ACK-KSC

 v.
                                                MEMORANDUM*
BRENDA L. STATON; RONALD B.
STATON,

                Defendants-Appellants,

and

NAVY FEDERAL CREDIT UNION; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Hawaii
                     Alan C. Kay, District Judge, Presiding

                              Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON Circuit Judges.

      Brenda L. Staton and Ronald B. Staton appeal pro se from the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order confirming sale in this foreclosure action brought by the United States to

enforce federal tax liens on the Statons’ property to satisfy Ronald Staton’s federal

tax liabilities. We review de novo questions of our own jurisdiction, Hunt v.

Imperial Merchant Servs., Inc., 560 F.3d 1137, 1140 (9th Cir. 2009), and we

dismiss this appeal as moot.

      The district court entered an order confirming sale, approved the report by

the commissioner for foreclosure sale, and determined the priority of the

disbursements of the proceeds of the sale which took place on December 20, 2017.

Because the property was sold, and the Statons do not request any relief beyond the

reversal of the sale, this appeal is moot. See Holloway v. United States, 789 F.2d

1372, 1373 (9th Cir. 1986) (“[A]n appeal will be dismissed as moot when events

occur which prevent the appellate court from granting any effective relief even if

the dispute is decided in favor of the appellant.” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      DISMISSED.




                                          2                                       18-15622